--------------------------------------------------------------------------------

EXHIBIT 10.1a
























 
$0.15 UNIT PRIVATE PLACEMENT
 






 
SUBSCRIPTION AGREEMENT
 
























Between:




ZORO MINING CORP.










And:




THE UNDERSIGNED SUBSCRIBER










Zoro Mining Corp.
3040 North Campbell Avenue, Suite 110, Tucson, Arizona, U.S.A., 85719
__________




--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
1

--------------------------------------------------------------------------------

 


SIGNATURE PAGE/SUBSCRIBER STATEMENT




TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF ZORO MINING CORP.




SUBSCRIBER’S STATEMENT – the undersigned subscriber (the “Subscriber”) is a
sophisticated investor, the Subscriber has sought such independent counsel as
the Subscriber considers necessary and the Subscriber has read the attached
“$0.15 Unit Private Placement Subscription Agreement” (the “Agreement”)
carefully and accepts, agrees and acknowledges the representations and terms
thereof in full and without exception and agrees that such Agreement constitutes
the entire agreement between Zoro Mining Corp. (the “Company”) and the
Subscriber and that there are no collateral representations or agreements
between the same.
 
The Company is offering (collectively, the “Offering”), on a private placement
basis, units of the Company (each a “Unit”), at a subscription price of U.S.
$0.15 per Unit, with each Unit consisting of one share of common stock of the
Company and one-half non-transferable common stock share purchase warrant of the
Company, and with each whole Warrant entitling the Subscriber to purchase one
additional common share of the Company (each a “Warrant Share”), for the period
commencing upon the date of issuance of the within Units by the Company and
ending on the day which is two years from the date of issuance of the Units, at
an exercise price of U.S. $0.25 per Warrant Share. The within private placement
Offering of Units by the Company is not subject to any minimum
subscription.  The Company offers, and the Subscriber accepts, the Units on the
terms and conditions as set forth in this Agreement.
 
 

 Number of Units subscribed for at U.S. $0.15 per Unit:  Units.      Total
Subscription Price payable:  U.S. $0.15 x number of Units = U.S. $  

 
Dated at __________, __________, on this _____ day of ______________, 2012.


 


 

                   Name of Subscriber - please print                  By:      
           Official Capacity or Title - please print                            
       Signature of Subscriber                                                  

 
   
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
2

--------------------------------------------------------------------------------

 
 

 Subscriber’s Address:         Subscriber’s Telephone Number:     Subscriber’s
Facsimile Number:     Subscriber’s E-mail address:   

 


IF THE SUBSCRIBER IS NOT A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN
ATTACHMENT “I” IMMEDIATELY FOLLOWING THIS SIGNATURE PAGE/SUBSCRIBER STATEMENT
AND COMPLETE THE MISSING INFORMATION AND CIRCLE THE APPLICABLE CATEGORY(IES) (A)
THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) OF THE ATTACHED AGREEMENT.


IF THE SUBSCRIBER IS A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN EACH
OF ATTACHMENT “I” AND ATTACHMENT “II” IMMEDIATELY FOLLOWING THIS SIGNATURE
PAGE/SUBSCRIBER STATEMENT, COMPLETE THE MISSING INFORMATION AND CIRCLE THE
APPLICABLE CATEGORY(IES) (A) THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) AND
CHECK THE APPROPRIATE BOX(ES) SET FORTH IN SECTIONS 4.1 OR 4.2 OF THE ATTACHED
AGREEMENT.


IF THE SUBSCRIBER IS A U.S. RESIDENT AND HAS A REPRESENTATIVE, THE
REPRESENTATIVE MUST COMPLETE AND SIGN ATTACHMENT “III” IMMEDIATELY FOLLOWING
ATTACHMENT “II”.


Acceptance by the Company:


ZORO MINING CORP. hereby accepts the above subscription by the Subscriber on
this _____ day of __________, 2012.
 
 


 

 The COMMON SEAL of     )    ZORO MINING CORP.,   )    the Company herein,   
  )    was hereunto affixed in the presence of:    )  (C/S)     )       )    
  )    Authorized Signatory     )  

 
__________


--  $0.22 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
3

--------------------------------------------------------------------------------

 


Attachment “I”




TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF ZORO MINING CORP.




SUBSCRIBER’S CERTIFICATE


In addition to the covenants, representations and warranties contained in the
“$0.15 Unit Private Placement Subscription Agreement” of the Company, to which
this Attachment “I” – “Subscriber’s Certificate” is attached, the undersigned
Subscriber covenants, represents and warrants to the Company that the Subscriber
is purchasing the Units as principal, that the Subscriber is resident in the
jurisdiction set out on the signature page thereof and that the Subscriber:


1.
is an “accredited investor”, as defined in National Instrument 45-106 –
Prospectus and Registration Exemptions by virtue of being {please check the
appropriate category or categories where applicable}:



o
(a)
a Canadian financial institution, or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);



o
(b)
the Business Development Bank incorporated under the Business Development Bank
Act (Canada);



o
(c)
a subsidiary of a person referred to in paragraphs (a) or (b), if the person
owns all of the voting shares of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary;



o
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);



o
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);



o
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada,;



o
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;



o
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;



o
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
1

--------------------------------------------------------------------------------

 


o
(j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;



o
(k)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;



o
(l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;



o
(m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;



o
(n)
an investment fund that distributes or has distributed its securities only to



 
(i)
a person that is or was an accredited investor at the time of the distribution;



 
(ii)
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 of National Instrument
45-106 – Prospectus and Registration Exemptions [Additional investment in
investment funds]; or



 
(iii)
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of National Instrument 45-106 – Prospectus and Registration
Exemptions [Investment fund reinvestment];



o
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,



o
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;



o
(q)
a person acting on behalf of a fully managed account managed by that person, if
that person



 
(i)
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and



 
(ii)
in Ontario, is purchasing a security that is not a security of an investment
fund;



o
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
2

--------------------------------------------------------------------------------

 




o
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;



o
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;



o
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or



o
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as



 
(i)
an accredited investor, or



 
(ii)
an exempt purchaser in Alberta or British Columbia.



OR


2.
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is {please check the
appropriate category or categories where applicable and complete the missing
information as appropriate}:



o
(a)
a director, senior officer or control person of the Company, or of an affiliate
of the Company; or




o
(b)
a spouse, parent, grandparent, brother, sister or child of (insert
name)________________________, a director, senior officer or control person of
the Company, or of an affiliate of the Company; or




o
(c)
a close personal friend of ________________________(insert name), a director,
senior officer or control person of the Company, or of an affiliate of the
Company; or




o
(d)
a close business associate of ___________________________(insert name), a
director, senior officer or control person of the Company, or of an affiliate of
the Company; or




o
(e) 
a founder of the Company; or




o
(f)
a parent, grandparent, brother, sister, child, spouse, close personal friend or
close business associate of _________________________(insert name), a founder of
the Company; or



o
(g)
a person or company that is wholly-owned by, or a majority of its board of
directors is comprised of, any combination of persons or companies described in
§(a) to (f) above; or



o
(h)
a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in §(a) to (f) above.



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
3

--------------------------------------------------------------------------------

 


OR


3.
is resident in the Province of Ontario and is {please check the appropriate
category or categories where applicable and complete the missing information as
appropriate}:




o
(a)
 a founder of the Company, or an affiliate of _______________________(insert
name), a founder of the Company; or

 

o
(b)
a spouse, parent, brother, sister, grandparent or child
of________________________ (insert name), an executive officer, director or
founder of the Company; or



o
(c)
a control person of the Company.



OR


4.
as defined in National Instrument 45-106 - Prospectus and Registration
Exemptions {please check the category where applicable}:



o
an employee, executive officer, director or consultant of the Company, of a
related entity of the Company or of a permitted assign of one of those persons
and the purchase of the Units is voluntary.



OR
 
5.           {please check the appropriate category or categories where
applicable}:


o
(a)
an individual and will have an aggregate acquisition cost for the Units of not
less than $150,000; or



o
(b)
not an individual but is a corporation, partnership, trust, fund, association or
any other organized group of persons that was not created solely, nor used
primarily, to permit a group of individuals to purchase securities without a
prospectus which will have an aggregate acquisition cost of purchasing the Units
of not less than $150,000.





Dated at __________, __________, on this _____ day of __________, 2012.


 

                   Name of Subscriber - please print                  By:      
           Official Capacity or Title - please print                            
       Signature of Subscriber                                    Please print
name of individual whose signature appears above if different than the
Subscriber              

 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
4

--------------------------------------------------------------------------------

 




 

 Subscriber’s Address:         Subscriber’s Telephone Number:     Subscriber’s
Facsimile Number:     Subscriber’s E-mail address:   

__________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
5

--------------------------------------------------------------------------------

 


Attachment “II”
 
TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF ZORO MINING CORP.




SUBSCRIBER’S SUITABILITY QUESTIONNAIRE


In addition to the covenants, representations and warranties contained in the
“$0.15 Unit Private Placement Subscription Agreement” of the Company, to which
this Attachment “II” – “Subscriber’s Suitability Questionnaire” is attached, the
undersigned Subscriber covenants, represents and warrants to the Company as
follows.


Name of Subscriber:______________________________________________


Instructions:   This “Subscriber’s Suitability Questionnaire” (the
“Questionnaire”) is being provided to each potential subscriber (each a
“Subscriber”) who has indicated an interest in purchasing “Units” in the capital
stock of Zoro Mining Corp., a Nevada corporation (the “Company”).  The purpose
of this Questionnaire is, in part, to allow the Company to have complete
information about the Subscriber and, in addition, to assure the Company that it
may rely on, if applicable, the exemption from the registration requirements
under the United States Securities Act of 1933, as amended (the “U.S. Act”),
afforded by Section 4(2) of the U.S. Act and “Rule 501” and “Rule 506” of
“Regulation D” promulgated thereunder (the “Regulation”).  The Regulation
requires that, in order for an issuer, such as the Company, of securities, such
as the Units, to rely on the exemption afforded thereby, the Company may only
sell the Units to “Accredited Investors”.  Eligibility is determined, among
other things, by the ability of the Subscriber either alone or with his
representative to evaluate the merits and risks of an investment in the Units,
based on his knowledge and experience in financial and business matters, or by
certain financial criteria.
 
If the answer to any question is “None” or “Not Applicable” please so state.  If
you are acting as agent for a corporation, partnership, trust or other entity,
any reference to the term “you” shall mean such corporation, partnership, trust
or other entity.
 
Your answers will at all times be kept strictly confidential.  However, by
signing this Questionnaire the Subscriber agrees that the Company may present
this Questionnaire to such parties as may be appropriate if called upon to
verify the information provided or to establish the availability of an exemption
from registration of the private placement under the federal or state securities
laws or if the contents are relevant to issue in any action, suit or proceeding
to which the Company is a party or by which it is or may be bound.  A false
statement by the Subscriber may constitute a violation of law, for which a claim
for damages may be made against the Subscriber and, if applicable, its
representative.  Otherwise, your answers to this Questionnaire will be kept
strictly confidential.
 
This Questionnaire does not constitute an offer of Units by the Company, but is
merely a request for information.
 
Please complete the following Questionnaire fully, attaching additional sheets
if necessary.




--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
1

--------------------------------------------------------------------------------

 


1.                           Individuals
 
Please complete the following information if you are investing as an individual
or jointly with another individual:
 

 Name:                     Spouse’s full name, if jointly held:             
 Date of birth:                    Citizenship:                   Permanent home
address:                 Marital status:                    Address for
notices:                        Home telephone number:                 
 Business telephone number:                 Social security or tax
identification number:                Occupation or profession:      

 
 
Are you purchasing Units for your own account?



Yes ____________ No _____________
 
 
If you are not purchasing Units for your own account, please complete the
following:



 
(a)
capacity in which you are purchasing Units (e.g.,: agent, representative,
administrator, trustee, etc.)

 

--------------------------------------------------------------------------------

 
 
(b)
name, address and home and business telephone numbers of person(s) you
represent:




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 
(c)
Please attach evidence of authority authorizing you to represent each person.





--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
2

--------------------------------------------------------------------------------

 


2.                      Corporations and other entities


Please complete the following information if you are investing as a corporation,
partnership, trust or other entity:
                                                  

 Name and address of entity:              State and year of organization:      
   Employer identification number:          Business activities:       

 
 
(a)
Has the corporation, partnership, trust or other entity been formed for the
specific purpose of purchasing Units?

 
Yes __________ No __________
 
 
(b)
Does the corporation, partnership, trust or other entity have total assets in
excess of $5,000,000?

 
Yes __________ No __________
                     
 
(c)
Has the corporation, partnership, trust or other entity been in existence for
less than 90 days prior to the date hereof?

 
Yes __________ No __________
                    
 
(d)
Indicate the number of shareholders, partners, beneficiaries or other holders of
beneficial interest of the corporation, partnership, trust or other entity:
 

 
 
(e)
Does the Subscriber, any relative, spouse or relative of the Subscriber who has
the same residence as the Subscriber and any trust or estate described in
question “(f)” immediately hereinbelow collectively hold more than 50% of the
equity securities (excluding directors’ qualifying shares) or equity interests
of the investing corporation, partnership or other entity?

 
Yes __________ No __________
               
 
(f)
Do the Subscriber and the persons and entities specified in question “(e)”
immediately hereinabove above collectively hold more than 50% of the beneficial
interest (excluding contingent interests) of the investing trust or estate?

 
Yes __________ No __________
                    

--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
3

--------------------------------------------------------------------------------

 


3.                      All subscribers
 
Please answer each of the following questions:
 
For purposes of this Questionnaire the following definitions shall apply:


 
(i)
“income” shall mean adjusted gross income as reported for federal tax purposes
reduced by (a) any deduction for long term capital gain, (b) any deduction for
depletion, (c) any exclusion for interest and (d) any losses allocated to
purchaser as an individual; and



 
(ii)
“net worth” shall mean the total assets in excess of liabilities, as determined
in accordance with generally accepted accounting principles, except that if any
such assets have been depreciated, then the amount of the depreciation regarding
any particular asset may be added to the depreciated cost of that asset to
determine total assets; provided, however, that the amount of any such
depreciation may be added only to the extent that the amount resulting after
adding such depreciation does not exceed the fair market value of that asset.



 
(a)
Is your net worth, excluding the value of your principal residence, home
furnishings and automobiles, more than $200,000?

 
Yes __________ No __________                
 
 
(b)
Is your net worth, jointly with your spouse, excluding the value of your
principal residence, home furnishings and automobiles, at least $1,000,000?

 
Yes __________ No __________
                    
 
(c)
If you are purchasing Units as an individual, has your income from all sources
exceeded $200,000 in each of the two years preceding the date you will sign this
Questionnaire?

 
Yes __________ No __________
                   
 
(d)
If you are purchasing Units as an individual, did you and your spouse have joint
income from all sources exceeding $300,000 in each of the two years preceding
the date you will sign this Questionnaire?

 
Yes __________ No __________
                    
 
(e)
If you are purchasing Units as an individual and have had income from all
sources of $200,000 for each of the two years preceding the date you will sign
this Questionnaire, or you and your spouse have had joint income of $300,000 for
each of the two years preceding the date you will sign this Questionnaire, do
you reasonably expect your joint income from all sources to be equal to or
exceed such amounts for the current year?

 
Yes __________ No __________
                      
 
(f)
As a non-accredited investor, you have an individual or joint income in the
prior two years and a projected income for the current year as follows:



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
4

--------------------------------------------------------------------------------

 


2008  $__________;                                           2009  $__________;                                           2010  $__________
 
 
(g)
Do you anticipate that your current amount of income will change in the
foreseeable future?

 
Yes __________ No __________

 
If so, when, why and to what amount will that income change?:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(h)
Does your proposed purchase of Units exceed:



____ 10% of your net worth (excluding home, furnishings and automobiles)?
 
____ 20% of your net worth (excluding home, furnishings and automobiles)?


 
(i)
Do you have a prior close business or personal relationship with the Company or
any of its officers, directors or principal (10% or more) shareholders?

 
Yes __________ No __________                
 
If “Yes,” please describe the nature of the relationship:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
 
(j)
Are you aware that the proposed offering of Units is intended to be a long-term
investment?

 
Yes __________ No _________

 
(k)
Please indicate the general, business or professional education and degrees
received by you (or, if the Subscriber is a corporation, partnership, trust or
other entity, by the person completing this Questionnaire on its behalf).

                                                                                 

 School     Degree  Year Received                        

 
 
(l)
Investment experience:



(i)           Frequency of investment in market securities:
 
Often   _____                                Occasionally   _____                                           Seldom   _____                                Never   _____
 
(ii)           Frequency of investment in commodities futures:
 
Often   _____                                Occasionally   _____                                           Seldom   _____                                Never   _____


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
5

--------------------------------------------------------------------------------

 




(iii)           Frequency of investment in options:
 
Often   _____                                Occasionally   _____                                           Seldom   _____                                Never   _____
 
(iv)           Frequency of investment in options:
 
Often   _____                                Occasionally   _____                                           Seldom   _____                                Never   _____
 
(v)           Frequency of investment in securities purchased on margin:
 
Often   _____                                Occasionally   _____                                           Seldom   _____                                Never   _____


 
(vi)
Have you purchased securities sold in reliance on the private offering
exemptions from registration pursuant to the U.S. Act or any state laws during
the past three years?

 
Yes __________ No __________

If you answered “Yes,” please provide the following
information:                                                                                                                                           
 

   Nature of   Business   Total amount  Year      Security     of issuer
 invested                                

 
 
(m)
Please describe your principal business activities (or the business activities
of the corporation, partnership, trust or entity) during the past five years:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
(n)
Have you previously invested in a development stage company?



Yes __________ No __________
                     

 
(o)
Do you believe you have sufficient knowledge and experience in financial and
business affairs that you can evaluate the merits and risks of a purchase of
Units?



Yes __________ No __________
                  

 
(p)
Do you believe you have sufficient knowledge of investments in general, and
investments similar to a purchase of Units in particular, to evaluate the risks
associated with a purchase of Units?



Yes __________ No __________
                      

 
(q)

 
(1)
In evaluating the merits and risks of this investment, do you intend to rely
upon the advice of a representative (the “Representative”)?

 
Yes __________ No __________
                   


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
6

--------------------------------------------------------------------------------

 




If you answered “Yes,” please identify such person and indicate his or her
business address and telephone number.  Any person offering such advice must
complete and return one copy of the “Subscriber’s Representative Questionnaire”
which immediately follows this Questionnaire.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(2)
You hereby acknowledge that the Representative identified above, if any, may
receive a sales commission or other compensation in connection with your
purchase of Units  (if permitted by state and federal securities laws), and that
you have been informed that you will receive written notification of such
amounts to be paid before acceptance of this subscription.



 
(r)
Will any of the money you will use to purchase the Units be borrowed from
lenders outside of the United States of America?



Yes __________ No __________
                     

 
(s)
Do you understand that there will be substantial restrictions on your ability to
resell any Units you purchase and that, in any event, you will not be able to
resell any Units purchased unless an exemption from registration or
qualification is available pursuant to the U.S. Act and the securities laws of
the various states and other appropriate jurisdictions.



Yes __________ No __________
                   

You hereby acknowledge that the foregoing statements are true and accurate to
the best of your information and belief and that you will promptly notify the
Company of any changes in the foregoing answers. You further acknowledge that
you have requested and hereby authorize the individual named in question (p)
hereinabove, if any, to act as your Representative in connection with the
evaluation of the merits and risks of a prospective purchase of Units by you (or
the purchasing corporation, partnership, trust or other entity) and you have
read and understood the Subscriber’s Representative Questionnaire delivered to
you herewith.




Dated at __________, __________, on this _____ day of __________, 2012.
 

                   Name of Subscriber - please print                  By:      
           Official Capacity or Title - please print                            
       Signature of Subscriber                                                  


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
7

--------------------------------------------------------------------------------

 




 

 Subscriber’s Address:         Subscriber’s Telephone Number:     Subscriber’s
Facsimile Number:     Subscriber’s E-mail address:   

 
__________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
8

--------------------------------------------------------------------------------

 


Attachment “III”




TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF ZORO MINING CORP.




SUBSCRIBER’S REPRESENTATIVE QUESTIONNAIRE


In addition to the covenants, representations and warranties contained in the
“$0.15 Unit Private Placement Subscription Agreement” of the Company, to which
this Attachment “III” – “Subscriber’s Representative Questionnaire” is attached,
the undersigned Subscriber and its Representative covenants, represents and
warrants to the Company as follows.


Name of Subscriber: _______________________________________________
 
Instructions:   This “Subscriber’s Representative Questionnaire” (the
“Questionnaire”) is being sent to each potential subscriber who has indicated an
interest in purchasing “Units” in the capital stock of Zoro Mining Corp., a
Nevada corporation (the “Company”).  The purpose of this Questionnaire is, in
part, to allow the Company to have complete information about the subscriber
and, in addition, to assure the Company that it may rely on, if applicable, the
exemption from the registration requirements under the United States Securities
Act of 1933, as amended (the “U.S. Act”) afforded by “Regulation D” promulgated
thereunder (the “Regulation”).  The Regulation requires that, in order for an
issuer, such as the Company, of securities, such as the Units, to rely on the
exemption afforded thereby, the Company may only sell the Units to “Accredited
Investors”.  Eligibility is determined, among other things, by the ability of
the Subscriber either alone or with his representative (herein the
“Representative”) to evaluate the merits and risks of an investment in the
Units, based on his knowledge and experience in financial and business matters,
or by certain financial criteria.
 
If the answer to any question is “None” or “Not Applicable” please so state.
 
Your answers will at all times be kept strictly confidential.  However, by
signing this Questionnaire, the Representative agrees that the Company may
present this Questionnaire to such parties as may be appropriate if called upon
to verify the information provided or to establish the availability of an
exemption from registration of the private placement under the federal or state
securities laws or if the contents are relevant to issue in any action, suit or
proceeding to which the Company is a party or by which it is or may be bound.  A
false statement by the Representative may constitute a violation of law, for
which a claim for damages may be made against the Representative and, if
applicable, the Subscriber.
 
This Questionnaire does not constitute an offer of Units by the Company, but is
merely a request for information.
 
Please complete the following Questionnaire fully, attaching additional sheets
if necessary.
 
 

1. Name:     Age:      Business Address           Telephone Number:  



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
1

--------------------------------------------------------------------------------

 


2.                           Present occupation or position, indicating period
of such practice or employment and field of professional specialization, if any:



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
3.                           List any business or professional education,
including degrees received, if any.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
4.                           Have you had prior experience in advising clients
with respect to investments of this type?


Yes __________ No __________
                    
5.                           List any professional licenses or registrations,
including bar admissions, accounting certifications, real estate brokerage
licenses, and SEC or state broker-dealer registrations held by you.
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


6.                            Describe generally any business, financial or
investment experience that would help you to evaluate the merits and risks of
this investment.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
7.                           State how long you have known the Subscriber and in
what capacity.




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


8.                           Except as set forth in subparagraph (a) below,
neither I nor any of my affiliates have any material relationship with the
above-noted Company, its directors, officers, shareholders or attorneys; no such
material relationship has existed at any time during the previous two years; and
no such material relationship is mutually understood to be contemplated.


 
(a)
 
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



 
(b)
If a material relationship is disclosed in subparagraph (a) above, indicate the
amount of compensation received as a result of such relationship.

 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


9.                           In advising the Subscriber in connection with
Subscriber’s prospective investment in the Company, I will be relying in part on
the Subscriber’s own experience in certain areas.
Yes __________ No __________
                      


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
2

--------------------------------------------------------------------------------

 


10.                         In advising the Subscriber in connection with the
Subscriber’s prospective investment in the Company, I will be relying in part on
the expertise of an additional representative or representatives.


Yes __________ No __________

If “Yes,” give the name and address of such additional representative or
representatives.




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions, and I represent and warrant to the
Company as follows:


 
(a)
I am acting as Representative for the Subscriber in connection with the
Subscriber’s prospective investment in the Company;



 
(b)
the answers to the above questions are complete and correct and may be relied
upon by the Company in determining whether the offering in connection with which
I have executed this Questionnaire is exempt from registration under the U.S.
Act pursuant to the Regulation or otherwise;



 
(c)
I will notify the Company immediately of any change in any statement made herein
occurring prior to the closing of any purchase by the Subscriber of an interest
in the proposed investment;



 
(d)
I am not an affiliate, director, officer or other employee of the Company or any
of its subsidiaries or affiliates or a beneficial owner of 10% or more of any
class of the equity securities of the Company or any of its subsidiaries or
affiliates;



 
(e)
I have disclosed to the Subscriber in writing, prior to the Subscriber’s
acknowledgment of me as his/her Representative, any material relationship with
the Company or its affiliates disclosed in answer to Question 8 above; and



 
(f)
I personally (or together with the Subscriber or the additional representative
or representatives indicated above) have such knowledge and experience in
financial and business matters that I am capable of evaluating the merits and
risks of the Subscriber’s prospective investment in the Company.





Dated at __________, __________, on this _____ day of __________, 2012.






 

       Name of Representative - please print            Signature of
Representative

 
__________
 
 
 
 


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
3

--------------------------------------------------------------------------------

 




 
$0.15 UNIT PRIVATE PLACEMENT

 
 
SUBSCRIPTION AGREEMENT
 


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.
(OR)
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.


(AND)
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE THE SECURITIES IN CANADA BEFORE THE DATE THAT
IS FOUR MONTHS AND A DAY AFTER _________________, 2012.  [Insert Closing Date.]


(AND)
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.




--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
1

--------------------------------------------------------------------------------

 


UNIT PRIVATE PLACEMENT OFFERING


To:
ZORO MINING CORP. (the “Company”), with an address for notice and delivery
located at 3040 North Campbell Avenue, Suite 110, Tucson, Arizona, U.S.A.,
85719.



The Company is offering (collectively, the “Offering”), on a private placement
basis, units of the Company (each a “Unit”) to eligible investors (each such an
investor who subscribes to this Offering by this document is hereinafter
referred to as the “Subscriber”), at a subscription price of U.S. $0.15 per
Unit, with each Unit consisting of one share of common stock of the Company
(each a “Share”) and one-half non-transferable common stock share purchase
warrant of the Company with two half warrants equal to each whole warrant (each
whole “Warrant”).  The within private placement Offering of Units by the Company
is not subject to any minimum subscription.  The Company offers, and the
Subscriber accepts, the Units on the terms and conditions as set forth in this
subscription agreement (the “Agreement”).


Article 1
SUBSCRIPTION FOR UNITS


1.1                      Subscription for Units.   Based upon the hereinafter
terms, conditions, representations, warranties and covenants given by each party
to the other, the Subscriber hereto hereby irrevocably subscribes for and agrees
to purchase the number of Units of the Company set forth on the Signature
Page/Subscriber Statement at the beginning of this Agreement at a subscription
price of U.S. $0.15 per Unit, for aggregate consideration (the “Subscription
Price”) as set forth on the Signature Page/Subscriber Statement at the beginning
of this Agreement.


1.2                      Acceptance of subscription.   The Company, upon
acceptance by its Board of Directors (the “Board”) of all or part of this
subscription Agreement, agrees to issue the accepted number of Units, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement.


1.3                      Warrants and exercise of Warrants.   The Warrants
forming part of the Units will be registered in the name of the Subscriber and
will be non-transferable except in compliance with the United States Securities
Act of 1933, as amended (the “U.S. Act”), and each such whole Warrant will
entitle the Subscriber to purchase one additional common share of the Company
(each a “Warrant Share”), for the period commencing upon the date of issuance of
the within Units by the Board and ending at 5:00 p.m. (Tucson, Arizona, U.S.A.
time) on the day which is two years from the date of issuance of the within
Units (such time period being the “Warrant Exercise Period” herein), at an
exercise price of U.S. $0.25 per Warrant Share during the Warrant Exercise
Period.


1.4                      Warrant certificates.   The terms and conditions which
govern the Warrants will be referred to on the certificates representing the
Warrants in the form attached hereto as Exhibit “A” and will contain, among
other things, anti-dilution provisions and provisions for the appropriate
adjustment in the class, number and price of the Warrant Shares issuable on the
exercise of the Warrants upon the occurrence of certain events including any
subdivision, consolidation or reclassification of the common shares, the payment
of stock dividends and the amalgamation of the Company.
 
1.5                      Other financings.   The issue and terms of the Warrants
will not restrict or prevent the Company from obtaining any other financing or
from issuing additional securities or rights during the period within which the
Warrants are exercisable.


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
2

--------------------------------------------------------------------------------

 




1.6                      Replacement Warrant certificates.   If the Subscriber
exercises any Warrants the Company will issue to the Subscriber the number of
Warrant Shares equal to the number of Warrants exercised and deliver to the
Subscriber a certificate representing the Warrant Shares.


1.7                      Subscriber’s eligibility for subscription.   The
Subscriber acknowledges and warrants (and has made diligent inquiries to so
determine or has the sophistication and knowledge to know the Subscriber’s
status without concern of error), on which the Company relies, that the
Subscriber is purchasing the Units on a private basis and without infraction of
or impedance by his domicile laws due to one or more of the following:
 
 
(a)
the Subscriber is an eligible and exempt investor under the laws of the
Subscriber’s domicile by either being a person who complies with exemptions from
prospectus requirements or is otherwise exempt by virtue of the Subscriber’s
wealth, income and investment knowledge or capacity; or



 
(b)
the Subscriber is subscribing for a value in Units constituting an exempt
investment under the laws of the Subscriber’s domicile; or



 
(c)
the Subscriber’s domicile laws do not restrict investment; and



 
(d)
where the Subscriber has completed the appropriate portions of this Agreement
and its related Appendices and the completion of the same, whether signed or
not, constitute a true and accurate statement by the Subscriber.



For the purposes of this Agreement it is hereby acknowledged and agreed that
“Securities” is hereinafter collectively defined to mean the Units, the Shares,
the Warrants and the Warrant Shares.


1.8                        Risks of subscription.   The Subscriber acknowledges
that no party independent of the Company has made or will make any opinion or
representations on the merits or risks of an investment in any of the Securities
unless sought out by the Subscriber; which the Subscriber is encouraged to
do.  The Subscriber is aware that this investment is a speculative and risky
investment, the Subscriber warrants that it could tolerate the full loss of the
investment without significant or material impact on the Subscriber’s financial
condition.


Article 2
METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY


2.1                        Method of subscription.   It is hereby acknowledged
and agreed by the parties hereto that any subscription for Units shall be made
by the Subscriber:
 
 
(a)
by faxing to either the Company, at (520) 299-0390, or to the Company’s counsel,
McMillan LLP (the “Company’s Counsel”), at (604) 893-2679 or (604) 685-7084, a
completed and executed copy of this Agreement together with all applicable
Appendices hereto; and



 
(b)
by delivering to the Company, at 3040 North Campbell Avenue, Suite 110, Tucson,
Arizona, U.S.A., 85719, or to the Company’s Counsel, at 1500 Royal Centre, 1055
West Georgia Street, Vancouver, British Columbia, Canada, V6E 4N7, an originally
executed and completed copy of this Agreement and all applicable Appendices
hereto together with payment for the exact Subscription Price for such Units in
the following manner:



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
3

--------------------------------------------------------------------------------

 



 
(i) 
by delivery:



 
to the Company, at its above address, of a bank draft, money order or cashier’s
cheque for the exact Subscription Price for the Units made payable to the
Company; or



 
(ii)
by wire transfer to the Company of the exact Subscription Price for the Units to
the following wiring instructions:



 
Bank Name:
Bank of America;

 
Bank Address:
6401 North Campbell Avenue,

 
Tucson, Arizona 85718;



Account Name:                                    Zoro Mining Corp.
Routing Number:                                122101706
Account Number:                                457012048506
Swift Code:                                            BofAUS3N




Under no circumstances shall the Company’s Counsel be considered to be giving
legal or other advice or services to the Subscriber and no communication between
the Subscriber and the Company’s Counsel shall be considered advice (at the most
only administrative subscription assistance on behalf of the Company) but the
Subscriber shall rely solely and exclusively on the Subscriber’s own judgment
and the advice of the Subscriber’s own counsel.


2.2                        Acceptance of subscription or return of Subscription
Price by the Company.   The Subscriber acknowledges that the Company will be
accepting subscriptions for Units on a first come, first serve, basis.  As a
consequence the Company, upon acceptance by its Board of all or part of this
subscription Agreement (the “Acceptance”), hereby agrees to issue the accepted
number of Units, as fully paid and non-assessable, and as consideration for the
Subscriber’s subscription, and to promptly refund any excess subscription monies
of the Subscription Price of any non-accepted portion of this subscription
Agreement.  In this regard the Subscriber acknowledges that, although Units may
be issued to other subscribers concurrently with the Company’s Acceptance of all
or part of this subscription Agreement, there may be other sales of Units by the
Company, some or all of which may close before or after the Acceptance
herein.  The Subscriber further acknowledges that there is a risk that
insufficient funds may be raised by the Company upon the Company’s Acceptance of
all or part of this subscription Agreement to fund the Company’s objectives and
that further closings may not take place after Acceptance herein.


2.3                        Use of funds before and after Acceptance.   The
Company agrees that the Subscription Price will be held by the Company or by the
Company’s Counsel for the benefit of the Subscriber to reserve the Subscriber’s
subscription and, prior to Acceptance, such funds shall not be considered a loan
and shall not bear interest but shall constitute solely a reservation of
subscription.  The Subscriber shall not demand return of its Subscription Price
monies unless the Units have not been issued for a period in excess of 90
calendar days from the date of this subscription and such demand may be
fulfilled by Acceptance and delivery of subscribed Units or return of funds at
the Company’s sole and absolute discretion.  The Subscriber acknowledges that
the funds to be raised from all Units are to be employed for the business of the
Company in accordance with management’s determination as to the best use of the
same for the Company’s business plans.  Notwithstanding any disclosure document
or offering memorandum or prospectus provided concurrent with this subscription,
the Company reserves the right at any time to alter its business plans in
accordance with management’s appreciation of the market for the goods and
services of the Company and the best use of the Company’s funds to advance its
business, whether present or future.


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
4

--------------------------------------------------------------------------------

 


 
 
2.4.                       Securities issued at different prices and
characteristics.   The Subscriber acknowledges that the Company will issue its
securities at different prices which may occur sequentially, from time-to-time,
or at the same time and prices in the future may be lower than now.  The Company
will also issue offerings which have warrants, or other benefits, attached and
some offerings which do not.  Not all subscribers will receive common shares, or
other share classes, of the Company at the same price and such may be issued at
vastly different prices to that of the Subscriber.  For example, however,
without limitation, the Company will or may issue securities at nominal prices
as ‘founders shares’ (which may or will constitute millions of securities, as
determined solely by the Board) or for developmental assets (which cannot be
valued and so may be assigned a nominal value on the Company’s books) or for
services or to attract expertise or management talent or other circumstances
considered advisable by the Board.  Such issuance at different prices are made
by the Board in its judgment as to typical structuring for a company such as the
Company, to incentivize, reward and to provide a measure of developmental
control, to acquire assets or services which the Board considers necessary or
advisable for the Company’s development and success and other such
considerations in the Board’s judgment.  The Company may or will acquire debt
and/or equity financings in the future required or advisable, as determined by
the Board, in the course of the Company’s business development.  The Subscriber
acknowledges these matters, understands that the Subscriber’s investment is not
necessarily the most advantageous investment in the Company and authorizes the
Board now and hereafter to use its judgment to make such issuances whether such
issuances are at a lesser, equal or greater price than that of the Subscriber
and whether such is prior to, concurrent with or subsequent to the Subscriber’s
investment herein.
 
2.5             Delivery of Share and Warrant certificates.   The Company,
promptly after the Acceptance by its Board of all or part of this subscription
Agreement, agrees to deliver to the Subscriber a Share certificate and a Warrant
certificate for the accepted number of Units purchased by the Subscriber under
this subscription Agreement and registered in the name of the Subscriber.


Article 3
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL SUBSCRIBER
ACKNOWLEDGEMENTS AND WARRANTIES


3.1                        Description of the Units.   The Company is issuing
Units at a price of U.S. $0.15 per Unit.  The Shares forming part of the Units,
together with the Warrant Shares which are issuable upon the exercise of the
Warrants, are a part of the common shares of the Company presently
authorized.  Copies of the constating documents of the Company describing the
common shares and the rights of shareholders are available upon request.
 
3.2                       Release of liability and indemnity.   The Subscriber
acknowledges and agrees that, in consideration, in part, of the Company’s within
Acceptance of this subscription, the Subscriber hereby does hereby release,
remise and forever discharge each of the Company and its respective
subsidiaries, directors, officers, employees, attorneys, agents, executors,
administrators, successors and assigns and the Company’s Counsel, of and from
all manner of action and actions, causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, claims, damages and demands, whether
known or unknown, suspected or unsuspected and whether at law or in equity,
which against either of the Company and/or any of its respective subsidiaries,
directors, officers, employees, attorneys, agents, executors, administrators,
successors and assigns and the Company’s Counsel, the Subscriber ever had, now
has, or which any of the Subscriber’s respective successors or assigns, or any
of them hereafter can, shall or may have by reason of any matter arising from
the within subscription or the use of funds or the operation of the Company
(collectively, the “Release”) except only for gross negligence or fraud (and
such shall constitute only objective willful act of objective material
wrongdoing).  The Subscriber shall hold harmless and indemnify the Company from
and against, and shall compensate and reimburse the same for, any loss, damage,
claim, liability, fee (including reasonable attorneys’ fees), demand, cost or
expense (regardless of whether or not such loss, damage, claim, liability, fee,
demand, cost or expense relates to a third-party claim) that is directly or
indirectly suffered or incurred by the Company, or to which the Company becomes
subject, and that arises directly or indirectly from, or relates directly or
indirectly to, any inaccuracy in or breach of any representation, warranty,
covenant or obligation of the Subscriber contained in this Agreement.  This
Release is irrevocable and will not terminate in any circumstances.
 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
5

--------------------------------------------------------------------------------

 




3.3                       The Subscriber’s understandings and
acknowledgments.  The Subscriber hereby acknowledges and agrees that:


 
(a)
Further financings:   the Company may issue further offerings in the future
similar to the within Offering which may be at higher or lower prices (as
determined by the Company in accordance with its appreciation of market
conditions).  The Company may, and will, acquire debt and/or equity financings
in the future required or advisable in the course of the Company’s business
development;



 
(b)
Withdrawal or revocation:   this Agreement is given for valuable consideration
and shall not be withdrawn or revoked by the Subscriber once tendered to the
Company with the Subscription Price;



 
(c)
Agreement to be bound:   the Subscriber hereby specifically agrees to be bound
by the terms of this Agreement as to all particulars hereof and hereby reaffirms
the acknowledgments, representations and powers as set forth in this Agreement;



 
(d)
Reliance on Subscriber’s representations:   the Subscriber understands that the
Company will rely on the acknowledgments, representations and covenants of the
Subscriber contained herein in determining whether a sale of the Units to the
Subscriber is in compliance with applicable securities laws.  The Subscriber
warrants that all acknowledgments, representations and covenants are true and
accurate; and



 
(e)
Waiver of pre-emptive rights:   the Subscriber hereby grants, conveys and vests
unto the President of the Company, or unto such other nominee or nominees of the
President of the Company as the President of the Company may determine, from
time to time, in the President’s sole and absolute discretion, as the
Subscriber’s power of attorney solely for the purpose of waiving any prior or
pre-emptive rights which the Subscriber may have to further issues of equity by
the Company under applicable corporate and securities laws.



3.4                       The Subscriber’s representations and warranties.   The
Subscriber hereby represents and warrants that:



 
(a)
Not a U.S. Person:   if the Subscriber is not a resident of the United States,
the Subscriber: (i) is not a U.S. Person (as defined in Rule 902 of Regulation S
(“Regulation S”) under the U.S. Act, which definition includes, but is not
limited to, any natural person resident in the United States, any corporation or
partnership incorporated or organized under the laws of the United States or any
estate or trust of which any executor, administrator or trustee is a U.S.
Person; (ii) is not purchasing any of the Securities for the account or benefit
of any U.S. Person or  for offering, resale or delivery for the account or
benefit of any U.S. Person or for the account of any person in any jurisdiction
other than the jurisdiction set out in the name and address of the Subscriber
set forth hereinbelow; and (iii) was not offered any Units in the United States
and was outside the United States at the time of execution and delivery of this
Agreement;

 
 
 
 
 
 
 

 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
6

--------------------------------------------------------------------------------

 



 
 
(b)
No registration and sales under Regulation S:   if the Subscriber is not a
resident of the United States: (i) the Subscriber acknowledges that the
Securities have not been registered under the U.S. Act; (ii) the Subscriber
agrees to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to a registration under the U.S. Act or pursuant to an
available exemption from such registration, and that hedging transactions
involving the Securities may not be conducted unless in compliance with the U.S.
Act; (iii) the Subscriber understands that any certificate representing the
Securities may bear a legend setting forth the foregoing restrictions; and (iv)
the Subscriber understands that the Securities are restricted within the meaning
of “Rule 144” promulgated under the U.S. Act; that the exemption from
registration under Rule 144 will not be available in any event for at least six
months from the date of purchase and payment of the Securities by the
Subscriber, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Securities may be made by the Subscriber only in limited amounts in
accordance with such terms and conditions;



 
(c)
No U.S. beneficial interest:   if the Subscriber is not a resident of the United
States, no U.S. Person, either directly or indirectly, has any beneficial
interest in any of the Securities acquired by the Subscriber hereunder, nor does
the Subscriber have any agreement or understanding (written or oral) with any
U.S. Person respecting:



 
(i)
the transfer or any assignment of any rights or interest in any of the
Securities;



 
(ii)
the division of profits, losses, fees, commissions or any financial stake in
connection with this subscription; or



 
(iii)
the voting of the Securities;



 
(d)
Experience:   the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;



 
(e)
Information:   the Subscriber has received all information regarding the Company
reasonably requested by the Subscriber;



 
(f)
Risk:   the Subscriber understands that an investment in the Company involves
certain risks of which the Subscriber has taken full cognizance, and which risks
the Subscriber fully understands;



 
(g)
Adequacy of information:   the Subscriber has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the Offering and to obtain additional information necessary to
verify the accuracy of the information contained in the information described in
paragraph (e) above, or such other information as the Subscriber desired in
order to evaluate an investment in the Company;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
7

--------------------------------------------------------------------------------

 


 

 
(h)
Residency:   the residence of the Subscriber as set forth hereinbelow is the
true and correct residence of the Subscriber and the Subscriber has no present
intention of becoming a resident or domiciliary of any other jurisdiction;



 
(i)
Independent investigation:   in making a decision to invest in the Company the
Subscriber has relied solely upon independent investigations made by the
Subscriber;



 
(j)
Principal:   the Subscriber is purchasing the Units as principal for the
Subscriber’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Units;



 
(k)
Decision to purchase:   the decision of the Subscriber to enter into this
Agreement and to purchase Units pursuant hereto has been based only on the
representations of this Agreement.  It is not made on other information relating
to the Company and not upon any oral representation as to fact or otherwise made
by or on behalf of the Company or any other person.  The Subscriber agrees that
the Company assumes no responsibility or liability of any nature whatsoever for
the accuracy, adequacy or completeness of any business plan information which
has been created based upon the Company’s management experience.  In particular,
and without limiting the generality of the foregoing, the decision to subscribe
for Units has not been influenced by:



 
(i)
newspaper, magazine or other media articles or reports related to the Company or
its business;



 
(ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or



 
(iii)
any representations, oral or otherwise, that the Company will become a listed
company, that any of the Securities will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of any of the Securities;



 
(l)
Advertisements:   the Subscriber acknowledges that the Subscriber has not
purchased Units as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;



 
(m)
Information not received:   the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Units, and the Subscriber has
not become aware of any advertisement in printed media of general and regular
paid circulation, radio or television with respect to the distribution of the
Units;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
8

--------------------------------------------------------------------------------

 




 
(n)
Information received:   the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Units;



 
(o)
Satisfaction with information received:   the Subscriber acknowledges that, to
the Subscriber’s satisfaction:



 
(i)
the Subscriber has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Subscriber’s satisfaction;



 
(ii)
the Subscriber has been provided the opportunity to ask questions concerning
this investment transaction and the terms and conditions thereof and all such
questions have been answered to the Subscriber’s satisfaction; and



 
(iii)
the Subscriber has been given ready access to and an opportunity to review any
information, oral or written, that the Subscriber has requested concurrent with
or as a part of this Agreement;



 
(p)
Economic risk:   the Subscriber has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of the
Subscriber’s investment in and to the Securities, and the Subscriber is able to
bear the economic risk of a total loss of the Subscriber’s investment in and to
any of the Securities;



 
(q)
Speculative investment:   the Subscriber understands that an investment in the
Securities is a speculative investment and that there is no guarantee of success
of the Company’s management’s plans.  Management’s plans are an effort to apply
present knowledge and experience to project a future course of action which is
hoped will result in financial success employing the Company’s assets and with
the present level of management’s skills and of those whom the Company will need
to attract (which cannot be assured).  Additionally, all plans are capable of
being frustrated by new or unrecognized or unappreciated present or future
circumstances which can typically not be accurately, or at all, predicted;



 
(r)
Address:   the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;



 
(s)
Risk and resale restriction:   the Subscriber is aware of the risks and other
characteristics of the Securities and of the fact that the Subscriber will not
be able to resell the Securities except in accordance with the applicable
securities legislation and regulatory policy;




 
(t)
Representations as to resale:   no person has made to the Subscriber any written
or oral representations:



 
(i)     that any person will resell or repurchase any of the Securities;



 
(ii)     that any person will refund the purchase of any of the Securities;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
9

--------------------------------------------------------------------------------

 


 
(iii)     as to the future price or value of any of the Securities; or



 
(iv)     that any of the Securities will be listed and posted for trading on any
stock exchange, over-the-counter or bulletin board market, or that application
has been made to list and post any of the Securities for trading on any stock
exchange, over-the-counter or bulletin board market; and



 
the Subscriber will not resell any of the Securities except in accordance with
the provisions of applicable securities legislation and stock exchange,
over-the-counter and/or bulletin board market rules;



 
(u)
Reports and undertakings:   if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Units;



 
(v)
Resale restrictions:   the Subscriber has been independently advised as to the
applicable hold period imposed in respect of the Securities by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Securities and is aware of the risks and other characteristics of the
Securities and of the fact that the Subscriber may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policy;



 
(w)
Age of majority:   the Subscriber, if an individual, has attained the age of
majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;



 
(x)
Authorization and formation of Subscriber:   the Subscriber, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Securities, and such entity has not been
formed for the specific purpose of acquiring Securities in this issue.  If the
Subscriber is one of the aforementioned entities it hereby agrees that, upon
request of the Company, it will supply the Company with any additional written
information that may be requested by the Company.  In addition, the entering
into of this Agreement and the transactions contemplated hereby will not result
in the violation of any of the terms of and provisions of any law applicable to,
or the constating documents, if a corporation, of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber may be bound;



 
(y)
Legal obligation:   this Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber;



 
(z)
Legal and tax consequences:   the Subscriber acknowledges that an investment in
the Securities of the Company may have tax consequences to the Subscriber under
applicable law, which the Subscriber is solely responsible for determining, and
the Subscriber also acknowledges and agrees that the Subscriber is responsible
for obtaining its own legal and tax advice;


 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
10

--------------------------------------------------------------------------------

 



 
(aa)
Compliance with applicable laws:   the Subscriber knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice)
why the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Units to the Subscriber will not comply with all applicable laws
of the Subscriber’s jurisdiction of residence or domicile, and all other
applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding.  In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;



 
(ab)
Encumbrance or transfer of Securities:   while the Company is a non-reporting
company in Canada, the Subscriber will not sell, assign, gift, pledge or
encumber in any manner whatsoever any of the Securities herein subscribed for in
Canada without the prior written consent of the Company and in accordance with
applicable securities legislation;



 
(ac)
Regulation S:   if the Subscriber is not a resident of the United States, the
Subscriber further represents and warrants that the Subscriber was not
specifically formed to acquire any of the Securities subscribed for in this
Agreement in violation of the provisions of Regulation S;



 
(ad)
Finders’ fees:   the Subscriber has not retained, employed or introduced any
broker, finder or other person who would be entitled to a brokerage commission
or finder’s fee arising out of the transactions contemplated hereby;



 
(ae)
Additional Subscriber acknowledgements:   the Subscriber also acknowledges (on
its own behalf and, if applicable, on behalf of those for whom the Subscriber is
contracting hereunder) as set forth below:



 
(i)
it has been furnished with all information, financial and otherwise, concerning
the business, affairs and financial position of the Company necessary to make an
informed decision to purchase the Units and the Subscriber agrees that such
information has not been furnished pursuant to any form of written material
which is, or may be construed as, an offering memorandum as that term is defined
in the securities legislation of any Province of Canada or any State of the
United States, the securities legislation in the jurisdictions in which the
Company is incorporated and conducts business and the securities legislation in
the jurisdiction in which the Subscriber is resident (collectively, the
“Applicable Securities Legislation” herein) as such legislation is from time to
time amended, and the regulations and rules prescribed thereto;



 
(ii)
the issue of the Units will be made pursuant to exemptions from the registration
and prospectus requirements of the Applicable Securities Legislation and
therefore:



 
(A)
the Subscriber may be restricted from using certain of the civil remedies
available under such legislation and certain protections, rights and remedies
provided in such legislation, including statutory rights of rescission or
damages, may not be available to the Subscriber;



 
(B)
the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under such legislation;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
11

--------------------------------------------------------------------------------

 




 
(C)
the Company may be relieved from certain obligations that would otherwise apply
under such legislation;



 
(D)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;



 
(E)
there is no government or other insurance covering the Securities; and



 
(F)
there are risks associated with the purchase of the Securities;



 
(iii)
no prospectus has been filed by the Company with any regulatory authority in
connection with the issuance of the Securities and the Company has already
issued or may issue units or shares for significantly lesser consideration per
unit or share than is being paid by the Subscriber for Units hereunder;



 
(iv)
any Subscription Price monies paid by the Subscriber for the Units are not
subject to any restrictions pertaining to the use thereof by the Company and may
be used immediately by the Company upon the Company’s Acceptance;



 
(v)
this subscription forms part of a larger Offering and is subject only to the
Company’s Acceptance of this subscription Agreement and the Subscription Price
therefore;



 
(vi)
the sale and delivery of the Units to the Subscriber or to any subscriber on
whose behalf the Subscriber is contracting is conditional upon such sale being
exempt from the requirement to file a prospectus or to prepare and deliver an
offering memorandum under any applicable legislation relating to the sale of the
Units or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
preparing and delivering an offering memorandum;



 
(vii)
the Company may be required to provide applicable securities regulatory
authorities with a list setting forth the identities of the beneficial
purchasers of the Units and the Subscriber acknowledges and agrees that the
Subscriber will provide, on request, particulars as to the identity of such
beneficial purchasers as may be required by the Company in order to comply with
the foregoing; and



 
(viii)
the Subscriber (or others for whom the Subscriber is contracting hereunder) has
been advised to consult its own legal advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions and the Subscriber (or others for whom the Subscriber is
contracting hereunder) is solely responsible, and the Company is not in any way
responsible, for compliance with applicable resale restrictions;



 
(af)
Additional Subscriber representations and warranties under Applicable Securities
Legislation:   the Subscriber further represents and warrants to the Company and
acknowledges and agrees that the Company will also rely upon the following
representations and warranties in determining whether or not to accept this
subscription under all Applicable Securities Legislation:



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
12

--------------------------------------------------------------------------------

 


 

 
(i)
the Subscriber is purchasing the Units as principal for its own account, not for
the benefit of any other person and not with a view to the resale or
distribution of all or any of the Units and, by signing and returning the
attached Attachment “I” – “Subscriber’s Certificate”, certifies that it {please
circle at least one of the following categories and complete the missing
information as appropriate}:



 
(A)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a director, senior
officer or control person of the Company, or of an affiliate of the Company; or




 
(B)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a spouse, parent,
grandparent, brother, sister or child of ________________________{insert name},
a director, senior officer or control person of the Company, or of an affiliate
of the Company; or




 
(C)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close personal
friend of __________________________ {insert name}, a director, senior officer
or control person of the Company, or of an affiliate of the Company; or




 
(D)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a close business
associate of  ____________________________{insert name}, a director, senior
officer or control person of the Company, or of an affiliate of the Company; or



 
(E)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a founder of the
Company; or




 
(F)
is resident in one of the Provinces of British Columbia, Alberta, Saskatchewan,
Manitoba, Quebec, Prince Edward Island, Nova Scotia, New Brunswick, Newfoundland
and Labrador, the Northwest Territories or the Yukon and is a parent,
grandparent, brother, sister, child, spouse, close personal friend or close
business associate of {insert name}, a founder of the Company; or



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
13

--------------------------------------------------------------------------------

 




 
(G)
is a person or company that is wholly-owned by, or a majority of its board of
directors is comprised of, any combination of persons or companies described in
§3.4(af)(i)(A) to §3.4(af)(i)(F) hereinabove; or



 
(H)
is a trust or estate of which all of the beneficiaries or a majority of the
trustees are persons or companies described in §3.4(af)(i)(A) to §3.4(af)(i)(F)
hereinabove; or




 
(I)
 is resident in the Province of Ontario and is a founder of the Company, or an
affiliate of _____________________{insert name}, a founder of the Company; or




 
(J)
is resident in the Province of Ontario and is a spouse, parent, brother, sister,
grandparent or child of ________________________{insert name}, an executive
officer, director or founder of the Company; or



 
(K)
is resident in the Province of Ontario and is a control person of the Company;
or



 
(L)
is an “accredited investor” as defined in National Instrument 45-106 –
Prospectus and Registration Exemptions (“NI 45-106”); or



 
(M)
is an individual and will have an aggregate acquisition cost for the Units of
not less than Cdn. $150,000; or



 
(N)
is not an individual but is a corporation, partnership, trust, fund, association
or any other organized group of persons that was not created solely, nor used
primarily, to permit a group of individuals to purchase securities without a
prospectus which will have an aggregate acquisition cost of purchasing the Units
of not less than Cdn. $150,000; or



 
(O)
is an employee, executive officer, director or consultant as defined in NI
45-106 of the Company, of a related entity of the Company or of a permitted
assign of one of those persons and the purchase of the Units is voluntary; or



 
(P)
is resident in an “International Jurisdiction” (being a jurisdiction outside of
Canada and the United States) and:



 
(I)
the Subscriber is knowledgeable of, or has been independently advised as to, the
Applicable Securities Legislation of such International Jurisdiction which would
apply to this Agreement;



 
(II)
the Subscriber is purchasing the Units pursuant to an applicable exemption from
any prospectus, registration or similar requirements under the Applicable
Securities Legislation of such International Jurisdiction, or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
Applicable Securities Legislation of the  International Jurisdiction without the
need to rely on exemptions; and



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
14

--------------------------------------------------------------------------------

 



 
 
(III)
the Applicable Securities Legislation of the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind
whatsoever from any regulatory authority of any kind whatsoever in the
International Jurisdiction;



 
(ii)
the Subscriber has not relied upon the Company or its directors and officers, or
the Company’s Counsel or advisors, for investment, legal or tax advice,
including advice with respect to the hold period and resale restrictions imposed
upon the Securities by the securities legislation in the jurisdiction in which
the Subscriber resides, and has, if desired, in all cases sought the advice of
the Subscriber’s own personal investment advisor, legal counsel and tax
advisors, and the Subscriber is either experienced in or knowledgeable with
regard to the affairs of the Company or, either alone or with its professional
advisors, is capable by reason of knowledge and experience in financial and
business matters in general, and investments in particular, of evaluating the
merits and risks of an investment in the Securities, and it is able to bear the
economic risk of an investment in the Securities and can otherwise be reasonably
assumed to have the capacity to protect its own interest in connection with the
investment; and



 
(iii)
the Subscriber understands and acknowledges that the Company is not currently a
reporting issuer or reporting company in every applicable jurisdiction and as a
result the hold period to which the Securities are subject may be indefinite in
certain jurisdictions in which the Securities are issued until the Company
becomes a reporting issuer or reporting company in such jurisdiction.  The
Subscriber further understands that the certificates representing the Securities
will bear a legend describing the resale restrictions and the Subscriber agrees
to comply with such resale restrictions; and



 
(ag)
Additional Subscriber covenants and agreements:   the Subscriber further
covenants and agrees that the Company will also rely upon the following
covenants and agreements in determining whether or not to accept this
subscription under all Applicable Securities Legislation:



 
(i)
the Subscriber acknowledges and consents to the collection and retention by the
Company of certain information, including personal information, regarding the
Subscriber and the Subscriber’s subscription, including the Subscriber’s name,
address, telephone number and e-mail address, the number of Securities purchased
and any control persons of the Subscriber.  The Subscriber acknowledges and
agrees that this information will be retained on the share register of the
Company which may be available for inspection by the public.  The Subscriber
further consents and agrees to the release of this information to the securities
regulatory authorities as required by law and regulatory policies; and



 
(ii)
the Subscriber agrees that this Agreement will in no way restrict the Company
from obtaining further funds through the sale of equity securities of the
Company or otherwise.



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
15

--------------------------------------------------------------------------------

 




3.5                      Company Confidential Information.   The Subscriber
acknowledges that the Company is presently engaged in the business of mineral
property acquisition and development.  The Subscriber recognizes the importance
of protecting the Company’s trade secrets, confidential information and other
proprietary information and related rights acquired through the Company’s
expenditure of time, effort and money.  Therefore, in consideration of the
Company permitting the Subscriber to submit this subscription and have access to
Company information and/or Company confidential information otherwise coming to
the Subscriber, the Subscriber agrees to be bound by the following terms and
conditions:


 
(a)
Definitions:   for all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following words and
phrases shall have the following meanings:



(i)           “Confidential Information” includes any of the following:


 
(A)
any and all versions of the trade names, trade-mark, business plans, products,
software, all Developments (as defined below) and all other matters owned or
marketed by the Company;



 
(B)
information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;



 
(C)
the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and



 
(D)
any other trade secret or confidential or proprietary information in the
possession or control of the Company;



 
however, Confidential Information does not include information which is or
becomes generally available to the public without the Subscriber’s fault; and



 
(ii)
“Developments” include all the following related to the products or business of
the Company:



 
(A)
copyright works, software, documentation, data, designs, scripts, photographs,
music, reports, flowcharts, trade-marks, specifications, source codes, product
designs or formula and any related works, including any enhancements,
modifications or additions to the products owned, marketed or used by the
Company; and



 
(B)
inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not;



 
developed, created, acquired, generated or reduced to practice by the Company or
any person by or for the Company, including the Subscriber;



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
16

--------------------------------------------------------------------------------

 



 
(b) 
Maintaining confidentiality:   at all times the Subscriber shall keep in
strictest confidence and trust the Confidential Information.  The Subscriber
shall take all necessary precautions against unauthorized disclosure of the
Confidential Information, and, except as required by applicable law, judicial
process or regulatory investigation, the Subscriber shall not, directly or
indirectly disclose, allow access to, transmit or transfer the Confidential
Information to a third party, nor shall the Subscriber use, copy or reproduce
the Confidential Information except as may be reasonably required for the
Subscriber with the permission of the Company;

 
 
(c)
Return of Confidential Information:   at the request of the Company the
Subscriber shall immediately return to the Company all materials, including all
copies in whatever form, containing the Confidential Information which are in
the Subscriber’s possession or under the Subscriber’s control; and



 
(d)
No rights to Confidential Information:   the Subscriber acknowledges and agrees
that the Subscriber shall not acquire any right, title or interest in or to the
Confidential Information.  Should any interest in the Confidential Information
come into the possession of the Subscriber by any means, other than specific
written transfer by the Company, the Subscriber hereby assigns and transfers,
now and in the future, to the Company, and agrees that the Company shall be the
exclusive owner of, all of the Subscriber’s right, title and interest to any
such throughout the world, including all trade secrets, patent rights,
copyrights and all other intellectual property rights therein.  The Subscriber
further agrees to cooperate fully at all times with respect to signing further
documents and doing such acts and other things required by the Company to
confirm such transfer of ownership of rights.  The Subscriber agrees that the
obligations in this section shall continue beyond the issue of any Securities
hereunder, beyond the ownership of any Securities acquired hereunder and beyond
the termination of the Subscriber’s employment, engagement or association with
the Company, for a period of five years from the date that the Subscriber
delivers this Agreement to the Company.



3.6                      Reliance on Subscriber’s representations and warranties
and indemnification.   The Subscriber understands that the Company will rely on
the representations and warranties of the Subscriber herein in determining
whether a sale of the Units to the Subscriber is in compliance with federal and
applicable state and provincial securities laws.  The Subscriber hereby agrees
to indemnify the Company and its affiliates and hold the Company and its
affiliates harmless from and against any and all liability, damage, cost or
expense (including reasonable attorney’s fees) incurred on account of or arising
out of: (i) any inaccuracy in the Subscriber’s acknowledgements, representations
or warranties set forth in this Agreement; (ii) the disposition of any of the
Securities which the Subscriber will receive, contrary to the Subscriber’s
acknowledgements, representations or warranties in this Agreement or otherwise;
(iii) any suit or proceeding based upon the claim that such acknowledgments,
representations or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company or its affiliates; and (iv)
the Subscriber’s failure to fulfill any or all of the Subscriber’s obligations
herein.


3.7                      Change in Subscriber’s representations and
warranties.   All of the information set forth hereinabove with respect to the
Subscriber and including, without limitation, the acknowledgements,
representations and warranties set forth hereinabove, is correct and complete as
of the date hereof and, if there should be any material change in such
information prior to the acceptance of this subscription Agreement by the
Company, the Subscriber will immediately furnish the revised or corrected
information to the Company.


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
17

--------------------------------------------------------------------------------

 


3.8                      The Company’s representations and warranties.   The
Company hereby represents and warrants as follows and hereby acknowledges and
agrees that the Subscriber will rely on the following representations and
warranties in effecting the subscription contemplated hereby:


 
(a)
Organization and Qualification of the Company:   the Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own its properties and
to carry on its business as now being conducted.  The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the business,
operations or condition (financial or otherwise) of the Company;



 
(b)
Authority:   the Company has the requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Offering and the other
transactions contemplated hereby.  The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary action on the
party of the Company, and no further consent or action is required;



 
(c)
Enforceability:   this Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally;



 
(d)
No Conflicts:   the execution, delivery and performance of this Agreement by the
Company and the consummation of the Offering by the Company do not and will not
conflict with or violate (i) any provision of the Articles of Incorporation or
bylaws of the Company, as amended, or (ii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to the Company, except where such
conflict or violation would not have a material adverse effect on the business,
operations or condition (financial or otherwise) of the Company.  No material
consent, waiver, approval order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any material agreement with the Company, is required in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Offering by the Company;



 
(e)
The Shares:   The Shares and the Warrant Shares been duly authorized, and when
issued and paid for in accordance with this Agreement and the Warrant, will be
duly and validly issued, fully paid and non-assessable.  The Company has
reserved from its duly authorized capital stock the number of Warrant Shares
issuable upon exercise of the Warrant.  The Shares have not been issued in
violation of, and are not subject to, any preemptive or subscription rights;

 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
18

--------------------------------------------------------------------------------

 



 
(f)
SEC Filings:   the Company has filed all reports required to be filed by it
under the U.S. Act and under the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d)thereof, for the 18 months preceding the date hereof (collectively, the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing.  At the time they were filed, the SEC Reports complied in all
material respects with the requirements of the U.S. Act and the Exchange Act and
the rules and regulations promulgated thereunder.  At the time when they were
filed, none of the SEC Reports contained any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
contained in the SEC Reports comply in all material respects with all applicable
accounting requirements of the United States Securities and Exchange Commission
(the “SEC”), were prepared in accordance with generally accepted accounting
principles, and fairly present in all material respects the financial condition
of the Company as of the dates thereof.  The number and type of all authorized,
issued and outstanding shares of capital stock of the Company is as set forth in
the SEC Reports; and



 
(g)
Absence of Certain Changes:   Since the date of the last audited financial
statement contained in the SEC Reports, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), or results of operations of the
Company, except as disclosed in the SEC Reports.



Article 4
UNITED STATES DECLARATIONS


4.1                      Subscriber’s declarations as an “Accredited Investor”
if resident in the United States.   If applicable and the Subscriber is a
resident of the United States, the undersigned Subscriber also warrants and
certifies that the Subscriber is an “Accredited Investor”, as that term is
defined in “Rule 501” of “Regulation D” promulgated under Section 4(2) of the
U.S. Act, by virtue of the Subscriber’s qualification under one or more of the
following categories {please check the appropriate category or categories where
applicable}:


o
The Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, but excluding such person’s primary residence,
exceeds U.S. $1,000,000.



o
The Subscriber is a natural person who had an individual income in excess of
U.S. $200,000 in each of the two most recent years or joint income with the
Subscriber’s spouse in excess of U.S. $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.



o
The Subscriber is a corporation, organization described in section 501(c)(3) of
the United States Internal Revenue Code, Massachusetts, or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Units, with total assets in excess of U.S. $5,000,000.



o
The Subscriber is a trust, with total assets in excess of U.S. $5,000,000, not
formed for the specific purpose of acquiring the Units, whose purchase is
directed by a sophisticated person.



o
The Subscriber is a director or executive officer of the Company.



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
19

--------------------------------------------------------------------------------

 


o
The Subscriber is a “private business development company” as that term is
defined in section 202(a)(22) of the United States Investment Advisers Act of
1940.



o
The Subscriber is either: (a) a “bank” as defined in section 3(a)(2) of the U.S.
Act, or a “savings and loan association or other institution” as defined in
section 3(a)(5)(A) of the U.S. Act, whether acting in its individual or
fiduciary capacity; or (b) a broker or dealer registered pursuant to section 15
of the United States Securities Exchange Act of 1934; or (c) an “insurance
company” as defined in section 2(13) of the U.S. Act; or (d) an investment
company registered under the United States Investment Company Act of 1940 or a
“business development company” as defined in section 2(a)(48) of the United
States Investment Company Act of 1940; or (e) a small business investment
company licensed by the United States “Small Business Administration” under
either of subsections 301(c) or (d) of the United States Small Business
Investment Act of 1958; or (f) a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of U.S. $5,000,000; or (g) an employee benefit plan within the
meaning of the United States Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary as defined in section 3(21)
of the United States Employee Retirement Income Security Act of 1974 which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of U.S. $5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.



o
The Subscriber is an entity in which all of the equity owners are accredited
investors under one or more of the categories set forth hereinabove.



In this regard the Subscriber hereby acknowledges and agrees that one of the
requirements of the above-referenced exemption is that the Company and the
persons involved in the offering and sale of the relevant securities; and in
this case the Units; must have reasonable grounds to believe and, in fact,
believe that the Subscriber, whether alone or together with the Subscriber’s
representative, if any, has such knowledge and experience in financial and
business matters that the Subscriber is capable of evaluating the merits and
risks of the prospective investment.  As a result, and in order to be assured
that the offer and sale of Units to the Subscriber as an Accredited Investor
will not result in violation of that certain exemption from the registration and
prospectus delivery requirement of the U.S. Act specified by the provisions of
Rule 501 and “Rule 506” of Regulation D promulgated under Section 4(2) of the
U.S. Act, the Subscriber is being requested to hereby provide the Company with a
completed and executed copy of the Attachment “II” – “Subscriber’s Suitability
Questionnaire” which is attached hereto.


4.2                      Subscriber’s declarations as a non-Accredited
Investor.   If applicable and the Subscriber is a resident of the United States,
the undersigned Subscriber also warrants and certifies that the Subscriber is
not an Accredited Investor, as that term may be interpreted in accordance with
Rule 501 of Regulation D promulgated under Section 4(2) of the of the U.S. Act,
however, the Subscriber also warrants and certifies that the Subscriber
satisfies one or more of the following categories {please check the appropriate
category or categories where applicable}:


o
The Subscriber has an annual gross income of at least U.S. $50,000 and a net
worth (exclusive of home, home furnishings and automobiles) of at least U.S.
$100,000;



o
The Subscriber has, irrespective of annual gross income, a net worth of U.S.
$200,000 (determined with the same exclusions specified immediately above); or



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
20

--------------------------------------------------------------------------------

 




o
The Subscriber represents and warrants, in the event of sales to fiduciary
accounts, that such conditions are satisfied by the fiduciary, the fiduciary
account or the contributor who directly or indirectly furnished the funds for
the purchase of the Units.



In this regard the Subscriber hereby again acknowledges and agrees that one of
the requirements of the above-referenced exemption is that the Company and the
persons involved in the offering and sale of the relevant securities; and in
this case the Units; must have reasonable grounds to believe and, in fact,
believe that the Subscriber, whether alone or together with the Subscriber’s
representative, if any, has such knowledge and experience in financial and
business matters that the Subscriber is capable of evaluating the merits and
risks of the prospective investment.  As a result, and in order to be assured
that the offer and sale of Units to the Subscriber as a non-Accredited Investor
will not result in violation of that certain exemption from the registration and
prospectus delivery requirement of the U.S. Act specified by the provisions of
Rules 501 and 506 of Regulation D promulgated under Section 4(2) of the U.S.
Act, the Subscriber is being requested to hereby provide the Company with a
completed and executed copy of the Attachment “II” – “Subscriber’s Suitability
Questionnaire” which is attached hereto.


4.3                      Subscriber’s reliance on a Representative.   If the
Subscriber is relying upon the investment advice of a representative who has
advised the undersigned in connection with this investment (the
“Representative”), the undersigned believes the Representative to be
sophisticated and competent in the area of investment advice and analysis and
therefore capable of evaluating the risks and merits of an investment in the
Units.  In this regard, if applicable, and in order to rely on Regulation D
under the U.S. Act, the Subscriber is being requested to hereby provide the
Company with a completed and executed copy from its Representative of the
Attachment “III” – “Subscriber’s Representative Questionnaire” which is attached
hereto.


Article 5
RESTRICTED SECURITIES AND REGISTRATION


5.1                      No initial registration.   The Subscriber acknowledges
and understands that neither the sale of the Units which the Subscriber is
acquiring nor any of the Securities themselves have been registered under any
Applicable Securities Legislation and, furthermore, that the Securities must be
held indefinitely unless subsequently registered under Applicable Securities
Legislation or an exemption from such registration is available.


5.2                      Legending of the Securities.   The Subscriber also
acknowledges and understands that the certificates representing the
Securities will be stamped with the following legend (or substantially
equivalent language) restricting transfer in the following manner:
 
“The securities represented hereby have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”) or under
any state securities laws, and may not be offered, sold or otherwise transferred
unless (A) to the issuer, (B) outside the United States in accordance with Rule
904 of Regulation S under the U.S. Securities Act, (C) pursuant to an exemption
from registration under the U.S. Securities Act provided by Rule 144 thereunder,
if applicable, and in compliance with applicable U.S. state securities laws, or
(D) pursuant to another exemption from registration under U.S. securities laws
and any applicable state securities laws.  Provided that in the case of
transfers pursuant to (C) or (D) above, the holder of the securities has
furnished to the issuer an opinion of counsel of recognized standing in form and
substance satisfactory to the issuer.”
(or)


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
21

--------------------------------------------------------------------------------

 


“The securities represented hereby have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”) or under
any state securities laws, and may not be offered, sold or otherwise transferred
unless (A) to the issuer, (B) outside the United States in accordance with Rule
904 of Regulation S under the U.S. Securities Act, (C) pursuant to an exemption
from registration under the U.S. Securities Act provided by Rule 144 thereunder,
if applicable, and in compliance with applicable U.S. state securities laws, or
(D) pursuant to another exemption from registration under U.S. securities laws
and any applicable state securities laws.  Provided that in the case of
transfers pursuant to (C) or (D) above, the holder of the securities has
furnished to the issuer an opinion of counsel of recognized standing in form and
substance satisfactory to the issuer.  Hedging transactions involving these
securities may not be conducted unless in compliance with the U.S. Securities
Act.”
 
(and)
“Unless permitted under securities legislation, the holder of the securities
represented hereby shall not trade the securities in Canada before the date that
is four months and a day after _________________, 2012.”  [Insert closing date.]
 
(and)
“Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless the
conditions in section 12(2) of BC Instrument 51-509 Issuers Quoted in the U.S.
Over-the-Counter Market are met.”.
 
The Subscriber hereby consents to the Company making a notation on its records
or giving instructions to any transfer agent of the Securities in order to
implement the restrictions on transfer set forth and described hereinabove.


5.3                      Disposition under Rule 144.   The Subscriber also
acknowledges and understands that:


 
(a)
the Securities are restricted securities within the meaning of Rule 144
promulgated under the U.S. Act;



 
(b)
the exemption from registration under Rule 144 will not be available in any
event for at least six months from the date of purchase and payment of the
Securities by the Subscriber, and even then will not be available unless (i)
adequate information concerning the Company is then available to the public and
(ii) other terms and conditions of Rule 144 are complied with; and



 
(c)
any sale of the Securities may be made by the Subscriber only in limited amounts
in accordance with such terms and conditions.



In this regard the Subscriber further acknowledges and understands that, without
in anyway limiting the acknowledgements and understandings as set forth
hereinabove, the Subscriber agrees that the Subscriber shall in no event make
any disposition of all or any portion of the Securities which the Subscriber is
acquiring hereunder unless and until:


 
(a)
there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or



 
(b)
(i) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (ii) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Securities under the U.S. Act  and (iii) such opinion of the Subscriber’s
counsel shall have been concurred in by counsel for the Company and the Company
shall have advised the Subscriber of such concurrence.



--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
22

--------------------------------------------------------------------------------

 



 
5.4                      Disposition under BCI 51-509.   The Subscriber further
acknowledges and understands that, in accordance with and subject to the
provisions of BC Instrument 51-509 - Issuers Quoted in the U.S. Over-the-Counter
Market promulgated by the British Columbia Securities Commission (“BCI 51-509”),
if the Company is and continues to be an “OTC reporting issuer” as defined under
BCI-509, the first trade by the Subscriber of the Securities distributed to the
Subscriber by the Company under this Agreement is deemed to be a distribution
and shall not be traded unless the following conditions are satisfied:


 
(a)
a four-month period has passed from the date that the Company distributed the
Securities;



 
(b)
if the Subscriber is a “control person”, the control person has held the
Securities for at least six months;



 
(c)
the number of Securities that the Subscriber proposes to trade, plus the number
of securities of the Company of the same class that the Subscriber has traded in
the preceding 12-month period, does not exceed five percent of the Company’s
outstanding securities of the same class;



 
(d)
the Subscriber trades the security through an investment dealer;



 
(e)
there is no unusual effort made to prepare the market or create a demand for the
security;



 
(f)
no extraordinary commission or other commission is paid to a person for the
trade;



 
(g)
if the Subscriber is an “insider” of the Company, the Subscriber reasonably
believes that the Company is not in default of securities legislation; and



 
(h)
the certificate(s) representing the Securities carries a legend, or the
ownership statement issued under a direct registration system or other
electronic book entry system relating to the Securities bears a legend notation,
stating the following:



“Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless the
conditions in section 12(2) of BC Instrument 51-509 Issuers Quoted in the U.S.
Over-the-Counter Market are met.”.
 
The Subscriber further acknowledges and understands that, in accordance with and
subject to the provisions of BCI 51-509, sections 2.3, 2.4, 2.5 and 2.6 of
National Instrument 45-102 – Resale of Securities do not apply to the trade of a
security of the Company distributed under an exemption from the prospectus
requirement.


Article 6
GENERAL PROVISIONS


6.1                      Address for delivery.   Each notice, demand or other
communication required or permitted to be given under this Agreement shall be in
writing and shall be sent by delivery (electronic or otherwise) or prepaid
registered mail deposited in a post office addressed to the Subscriber or the
Company at the address specified in this Agreement.  The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the fifth calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the
addressee.  Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
23

--------------------------------------------------------------------------------

 


6.2                      Severability and construction.  Each Article, section,
sub-section, paragraph, sub-paragraph, term and provision of this Agreement, and
any portion thereof, shall be considered severable, and if, for any reason, any
portion of this Agreement is determined to be invalid, contrary to or in
conflict with any applicable present or future law, rule or regulation, that
ruling shall not impair the operation of, or have any other effect upon, such
other portions of this Agreement as may remain otherwise intelligible (all of
which shall remain binding on the parties and continue to be given full force
and agreement as of the date upon which the ruling becomes final).
 
6.3            Gender and number.   This Agreement is to be read with all
changes in gender or number as required by the context.


6.4                      Governing law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, U.S.A., and the
federal laws of the United States applicable therein.  Any dispute regarding
matters as between the Subscriber and the Company, whether as a subscriber or
shareholder and whether arising under this Agreement or pursuant to shareholder
rights pursuant to the constating documents of the Company or applicable law,
shall be adjudicated in the Courts of the State of Nevada, U.S.A., unless the
Company shall permit otherwise.


6.5             Representation and costs.   It is hereby acknowledged by each of
the parties hereto that the Company’s Counsel acts solely for the Company, and,
correspondingly, that the Subscriber has been required by each of the Company’s
Counsel and the Company to obtain independent legal advice with respect to the
Subscriber’s review and execution of this Agreement.   In addition, it is hereby
further acknowledged and agreed by the parties hereto that the Company’s
Counsel, and certain or all of its principal owners or associates, from time to
time, may have both an economic or shareholding interest in and to the Company
and/or a fiduciary duty to the same arising from either a directorship,
officership or similar relationship arising out of the request of the Company
for certain of such persons to act in a similar capacity while acting for the
Company as counsel.  Correspondingly, and even where, as a result of this
Agreement, the consent of each party hereto to the role and capacity of the
Company’s Counsel and its principal owners and associates, as the case may be,
is deemed to have been received, where any conflict or perceived conflict may
arise, or be seen to arise, as a result of any such capacity or representation,
each party hereto acknowledges and agrees to, once more, obtain independent
legal advice in respect of any such conflict or perceived conflict and,
consequent thereon, the Company’s Counsel, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any party hereto is in any way affected or
uncomfortable with any such capacity or representation.  The Company will bear
and pay its and the Subscriber’s costs, legal and otherwise, in connection with
their respective preparation, review and execution of this Agreement and the
preparation, review, filing, and maintenance of effectiveness of the
Registrations Statement (to the extent set forth in Section 5.4) and, in
particular, that the costs involved in the preparation of this Agreement, and
all documentation necessarily incidental thereto, by the Company’s Counsel,
shall be at the cost of the Company.
 
--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
24

--------------------------------------------------------------------------------

 


6.6                      Survival of representations and warranties.   The
covenants, representations and warranties contained herein shall survive the
closing of the transactions contemplated hereby.


6.7                      Counterparts.   This Agreement may be signed by the
parties hereto in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the execution date as set forth in this Agreement.  This
Agreement may also be executed and exchanged by facsimile and such facsimile
copies shall be valid and enforceable agreements.


6.8                      Entire Agreement and amendments.   This Agreement
constitutes the only agreement between the parties with respect to the subject
matter hereof and shall supersede any and all prior negotiations and
understandings.  There are no collateral agreements or understandings hereto and
this Agreement, and the documents contemplated herein, constitutes the totality
of the parties’ agreement.  This Agreement may be amended or modified in any
respect by written instrument only.
 
6.9                      Corrections.   The Subscriber hereby authorizes
the Company to correct any minor errors in, or complete any minor information
missing from, any of this Agreement and each of Attachment “I” – “Subscriber’s
Certificate”, Attachment “II” – “Subscriber’s Suitability Questionnaire” and
Attachment “III” – “Subscriber’s Representative Questionnaire” to this
Agreement, which may be required to be completed and executed by the Subscriber
and delivered to the Company in accordance with the terms and conditions of this
Agreement.


6.10                    Successors and assigns.   The terms and provisions of
this Agreement shall be binding upon and enure to the benefit of the Subscriber,
the Company and their respective successors and lawfully permitted assigns;
provided that, except as herein provided, this Agreement shall not be assignable
by any party without the written consent of the other.  Notwithstanding the
foregoing proviso, the benefit and obligations of this Agreement, insofar as
they extend to or affect the Subscriber, shall pass with any sale, assignment or
transfer of any of the Units, the Shares, the Warrants or the Warrant Shares in
accordance with the terms of this Agreement.


IN WITNESS WHEREOF the parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the dates as set forth in the Signature Page/Subscriber Statement at the
beginning of this Agreement.
__________


--  $0.15 Unit Private Placement Subscription Agreement  --
--  Zoro Mining Corp.  --
 
25

--------------------------------------------------------------------------------

 


Exhibit “A”




TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF ZORO MINING CORP.




FORM OF WARRANT CERTIFICATE


Attached is the form of Warrant certificate which is referred to in section 1.4
of the “$0.15 Unit Private Placement Subscription Agreement” of the Company to
which this is Exhibit “A”.
__________


End of $0.15 Unit Private Placement Subscription Agreement
__________
 
 
 
 
 
 
 
 
 
-- $0.15 Unit Private Placement Subscription Agreement --
-- Zoro Mining Corp. --
 
26

--------------------------------------------------------------------------------